Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-14 are pending.  
Applicant’s election of Claims 13 and 14 in the reply filed on 11/9/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 13 and 14 are examined on the merits.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 14 (at line 6) recite parenthetical expression "(along with retinyl palmitate and Retin --A)". The metes and bounds of Claim 15 are rendered vague and indefinite by the parenthetical recitation of "(along with retinyl palmitate and Retin --A) because it is unclear as to whether the limitation is part of the instantly claimed subject matter. Applicant is suggested to recite “retinol” in d). In addition, considering d) refers to a component, it is incorrect of recite “retinol is one form of a retinoid”.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
	
	


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Alexiades-Armenakas (US 2013/0078294 A1).  
topical anti-aging and skin rejuvenation composition targeting all categories of skin aging (thus a method of reenergizing human skin affected by intrinsic aging), the composition comprising: a cream polymer base component and, for each ounce of cream polymer base component (thus topically applying a topical formulation to the skin), in percentages by weight: between about 0.50 and 2.00% of the ergothioneine; between about 0.10 and 2.00% of the resveratrol; between about 0.01 and 5.00% of the acetyl tetrapeptide-2 or other active peptide; between about 0.50 and 4.00% of ferulic acid; between about 0.10 and 3.00% of the Coffea Arabica seed extract; between about 0.10 and 2.00% of the Ilex Paraguariensis Leaf extract; between about 0.10 and 2.00% of the Chrysanthemum Parthenium extract; between about 0.10 and 1.00% of the caffeine; between about 0.10 and 1.00% of the bisabolol; between about 0.10 and 2.00% of the Tremella fuciformis extract; between about 0.10 and 2.00% of the tetrabexyldecyl ascorbate or Vitamin C derivative; between about 0.01 and 1.00% of the magnesium ascorbyl phosphate; between about 0.01 and 0.50% tocopherol or Vitamin E derivative; between about 0.10 and 2.00% sodium hyaluronate between 10 and 200 kDa; between about 0.01 and 1.00% of arginine; between about 0.01 and 1.00% of aspartic acid; between about 0.01 and 1.00% of glycine; between about 0.01 and 1.00% of alanine; between about 0.01 and 1.00% of serine; between about 0.01 and 1.00% of valine; between about 0.01 and 1.00% of proline; between about 0.01 and 1.00% of threonine; between about 0.01 and 1.00% of isoleucine; between about 0.01 and 1.00% of histidine; between about 0.01 and 1.00% of phenylalanine; and/or other amino acid or amino acid derivative; between about 0.01 and 1.00% of acetyl tyrosine; between about 0.01 and 3.00% of squalane; between about 0.50 and 2.00% vegetable protein; between about 0.01 and 1.00% Arabidopsis thaliana extract; between about 0.01 and 5.00% of adenosine triphosphate (thus the 
 Therefore, the reference is deemed to anticipate the instant claim above.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655